In an action to recover rent alleged to be due under the terms of a lease agreement, order granting defendant’s motion to vacate plaintiffs’ notice of examination and denying defendant’s motion to vacate plaintiffs’ demand for a bill of particulars, modified by striking therefrom the first ordering paragraph and by substituting in place thereof a paragraph providing that the motion to vacate the notice of examination be denied and that the examination is to proceed on five days’ *958notice, at the clerk’s office, Special Term, Part II, Supreme Court, Queens County. As thus modified the order is affirmed, without costs. Under all the facts and circumstances, the motion to vacate the notice of examination should have been denied. Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.